J-S43027-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                          Appellee

                     v.

SAMUEL BARLOW

                          Appellant                  No. 1429 MDA 2015


                   Appeal from the PCRA Order July 29, 2015
               In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0000042-1968


BEFORE: GANTMAN, P.J., PANELLA, J., and JENKINS, J.

JUDGMENT ORDER BY PANELLA, J.                         FILED JUNE 23, 2016

        Appellant, Samuel Barlow, appeals pro se from the order dismissing as

untimely his petition pursuant to the Post Conviction Relief Act. After careful

review, we conclude that Barlow failed to successfully plead an exception to

the PCRA’s time bar and therefore affirm.

        In 1969, Barlow pled guilty to participating in an armed bank robbery

during which a bank customer was shot and killed. After initially sentencing

Barlow to death, the trial court held a second sentencing hearing and

imposed a sentence of life imprisonment without possibility of parole. The

Supreme Court of Pennsylvania affirmed the sentence on September 30,

1971.

        Between 1971 and 1996, Barlow filed multiple collateral attacks on his

judgment of sentence, all of which were unsuccessful. In 1996, he filed a
J-S43027-16


petition under the modern PCRA, asserting that his guilty plea was not

knowing and voluntary. Counsel was appointed to represent Barlow, but was

later permitted to withdraw before the petition was dismissed.

     In 2001, Barlow filed a second petition under the PCRA, which was

subsequently dismissed. This Court affirmed the dismissal via memorandum

filed December 12, 2002, concluding that it was untimely.

     Barlow filed the instant PCRA petition, his third, on December 3, 2014.

This petition was patently untimely. See 42 Pa.C.S.A. § 9545(b)(1). Thus,

the PCRA court did not have “jurisdiction to grant [him] relief unless he

[could] plead and prove that one of the exceptions to the time bar provided

in 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii) applies.” Commonwealth v. Pursell,

749 A.2d 911, 914 (Pa. 2000).

     Although he does not explicitly invoke a timeliness exception, Barlow

argues that he is entitled to relief pursuant to Alleyne v. United States,

133 S.Ct. 2151 (U.S. 2013), and Commonwealth v. Newman, 99 A.3d 86

(Pa. Super. 2014) (en banc), appeal denied, 121 A.3d 496 (Pa. 2015).

However, it is settled that Alleyne does not rescue an untimely petition

from the timeliness requirements of the PCRA. See Commonwealth v.

Miller, 102 A.3d 988, 995-996 (Pa. Super. 2014). Pursuant to Miller, the

PCRA court was without jurisdiction to grant Barlow the relief requested.

     We therefore affirm the PCRA court’s order.

     Order affirmed. Jurisdiction relinquished.


                                    -2-
J-S43027-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/23/2016




                          -3-